Appeal from a judgment of the Supreme Court at Special Term, entered October 20, 1975 in Rensselaer County, which, in a proceeding pursuant to section 330 of the Election Law, granted petitioner’s application to set aside the certificate of nominations filed by the Conservative Party of the Town of North Greenbush, Rensselaer County, and directed that appellants’ names be stricken and removed from the ballots and voting machines on the Conservative Party line at the general election to be held on November 4, 1975. Judgment affirmed, without costs, on the opinion of Pitt, J., at Special Term. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.